Citation Nr: 0619147	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  99-18 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
cervicitis, currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a right knee injury with patellofemoral 
syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

Procedural history

The veteran served on active duty from December 1986 to 
December 1990.

The veteran was granted service connection for cervicitis and 
right knee disabilities in March 1992.

The veteran subsequently sought an increased rating as to her 
cervicitis and right knee disabilities.  The March 1998 
rating decision continued previously assigned 10 percent 
disability ratings for both disabilities, and the veteran 
timely appealed.  

In September 2002, the Board requested that additional 
evidence be obtained under the authority granted by 67 
Fed.Reg. 3009, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)].  Before this additional evidentiary 
development could take place, however, the regulation which 
granted the Board the authority to engage in initial 
development of the evidentiary record was rendered invalid.  
The Board therefore remanded the case in September 2003 to 
obtain the evidence  sought. 

A rating decision dated November 2004 increased the assigned 
disability rating for cervicitis to 30 percent disabling.  
The veteran continued to express dissatisfaction with the 
assigned rating.  

An August 2005 Supplemental Statement of the Case (SSOC) 
continued the 30 percent disability rating for cervicitis and 
the 10 percent disability rating for the right knee 
disability.  The case has been returned to the Board for 
additional appellate proceedings  


FINDINGS OF FACT

1.  The veteran currently receives a 30 percent disability 
rating for cervicitis, which is the maximum evaluation under 
the VA Schedule of Rating Disabilities.

2.  The veteran's right knee disability is manifested by 
complaints of instability and slightly limited range of 
motion.  X-ray evidence of the veteran's right knee indicates 
mild osteoarthritis.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
cervicitis or right knee disability, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular rating for 
cervicitis having been not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7611 (2005).

2.  The criteria for an increased rating have not been met 
for the veteran's service-connected right knee disability 
under Diagnostic Code 5257.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

3. The criteria for an additional ten percent disability 
rating for arthritis of the right knee under Diagnostic Code 
5003 have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005); Esteban v. Brown, 6 
Vet. App. 259, 261(1994).

4.  The criteria for referral for increased disability rating 
for the veteran's cervicitis and/or right knee disability on 
an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for her 
service-connected cervicitis, which is currently rated as 30 
percent disabling, the maximum possible under the applicable 
diagnostic code; and an increased disability rating for her 
service-connected right knee injury with patellofemoral 
syndrome, currently evaluated as 10 percent disabling under 
Diagnostic Code 5257.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the veteran was informed in a 
December 2002 letter from the Board that additional evidence 
would be developed regarding her claim.  The letter states 
that treatment records needed to be obtained, and that 
enclosed privacy waiver forms were enclosed to enable health 
care providers to disclose those records to VA.  She was 
informed that the AMC had requested records from the Oklahoma 
City VA Medical Center for treatment between the dates of 
September 1997 to the date of the letter.  She was asked to 
send the forms to those private physicians who provided 
health care for her service-connected disorders.  Last she 
was told that after the evidence had been obtained, the AMC 
would arrange for a VA physical examination.

In a second letter dated June 2004, from the RO, the veteran 
was informed that to 
". . . establish entitlement to an increased evaluation for 
your service connected disability, the evidence must show 
that your service connected condition has gotten worse."  
The letter stated that the VA had a duty to assist her in the 
development of her claim, and the veteran was advised that VA 
would obtain all evidence kept by VA and any other Federal 
agency, including VA facilities and service medical records, 
and that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency.  The June 2004 VCAA letter specifically informed the 
veteran that if she wished for VA to obtain private medical 
records on her behalf "you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it."  In addition, the letter enclosed 
several forms seeking the veteran's authorization and consent 
to release information to VA for inclusion in her claims 
file.  

Moreover, the veteran was informed that VA would assist her 
in making her claim by providing a medical examination or 
getting a medical opinion if it were necessary.  The June 
2004 letter also informed the veteran that she was being 
scheduled for a VA examination.  [The scheduled examinations 
in fact took place in January and July 2005.]

The June 2004 VCAA letter also informed the veteran as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know."  
See page 1 of the June 2004 VCAA letter.  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  As explained above, the veteran has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to element (4), degree of disability.  

With respect to element (5), effective date, because an 
increased rating was denied as to the cervicitis and the 
right knee disability, the matter of the assignment of an 
effective date was moot.  Because the Board is not granting 
an increased rating for the veteran's cervicitis, notice 
regarding an effective date would be fruitless.

As discussed below, a separate 10 percent rating is being 
assigned by the Board for arthritis of the knee.  It is not 
the Board's responsibility to assign an effective date 
therefor.  The Board is confident that Dingess notice will be 
provided to the veteran before an effective date is assigned 
by the agency of original jurisdiction.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of her 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
records pertaining to her claims.  As was noted above, she 
has been accorded VA examinations in February and September 
1998, April 2004, and July 2005.  Importantly, the veteran 
has identified no additional information that should be 
obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  

In her substantive appeal [VA Form 9] dated September 1999, 
the veteran requested a hearing before the Board in 
Washington, D.C.  The Board sent the veteran a letter dated 
March 2006 with a scheduled hearing date and time.  In a 
letter received by the Board on March 28, 2006, the veteran 
indicated that she could not recall making a request for a 
hearing.  Although the veteran does not specifically state 
that she waives a hearing, her intent is clear.  The Board 
will construe the letter as a waiver of her right to a 
hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to increased disability rating for service-
connected cervicitis, currently evaluated as 30 percent 
disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Specific schedular criteria

General Rating Formula for Disease, 
Injury, or Adhesions of Female 
Reproductive Organs (diagnostic codes 
7610 through 7615):

A 30 percent disability rating is provided when symptoms 
are not controlled by continuous treatment.

A 10 percent disability rating is provided when symptoms 
require continuous treatment.

A noncompensable disability rating is provided when 
symptoms do not require continuous treatment.

See 38 C.F.R. § 4.116.

Analysis

The veteran seeks entitlement to an increased rating for her 
service connected cervicitis disability.
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The manifestations of the veteran's service-connected 
cervicitis are chronic vaginal discharge, irritation and 
itching.  The RO has applied Diagnostic Code 7611 [vagina, 
disease or injury of].  This code appears to be appropriate.  
Diagnostic Code 7612 [cervix, disease or injury of] would 
also seem to be appropriate.  The Board notes that the rating 
criteria for all diagnostic codes that could potentially 
apply to the veteran's service-connected condition are the 
same.  Thus, rating under either diagnostic code would not 
produce a different result.  

Schedular rating

The veteran receives the maximum 30 percent disability rating 
under the Rating Schedule.  Thus, there cannot be an 
increased rating under the Rating Schedule.  The Board will 
next consider whether the veteran is entitled to increased 
compensation for her service-connected cervicitis through an 
extraschedlar rating.

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor her 
representative.  The record does not show that the veteran 
has required any hospitalization, much less frequent 
hospitalization for her cervicitis.  Indeed, it appears that 
the veteran's symptoms, although regular, do not impair the 
veteran functionally.  Indeed, in the July 2005 examination 
report, Dr. RT stated that the condition did not result in 
any time lost from work.  There is no evidence that the 
veteran is occupationally impaired beyond the level 
contemplated in the assigned disability rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected cervicitis for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

In summary, for reasons and bases expressed above, the Board 
concludes that an increased disability rating is not 
warranted for the veteran's service-connected cervicitis.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.
Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set out above and will not be 
repeated.
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).
Specific schedular criteria - knee disabilities

(i.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).  

(ii.)  Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint is rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  For the purpose of 
rating disabilities due to arthritis, the knee is considered 
a major joint.  See 38 C.F.R. § 4.45 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  

Analysis

The veteran seeks entitlement to an increased rating for her 
service-connected right knee disability, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257.  

As is discussed below, the Board has determined that the 
veteran's right knee disability is properly rated as 10 
percent disabling under Diagnostic Code 5257. 
The Board further believes that based upon the medical 
evidence of record, separate ratings under Diagnostic Codes 
5257 and 5003 are appropriate because the medical evidence 
indicates that the veteran has slight instability of the 
right knee and x-ray examinations result in a finding of 
arthritis in the veteran's right knee.  Finally, the Board 
finds that she is entitled to an additional 10 percent 
disability rating under Diagnostic Code 5003 for the 
arthritis.  
Assignment of diagnostic code

As stated above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).


The veteran's complaints reported in connection with an April 
2004 physical examination included discomfort and her right 
knee giving out.  The examiner noted in the April 2004 
examination that there was slightly limited range of motion
of the knee.  X-rays showed mild osteoarthritis of the right 
knee.  The examiner diagnosed osteoarthritis of the right 
knee.

By the veteran's January 2005 account, the principal 
manifestations of right knee disability are a "giving way" 
without warning, and pain.  The examiner noted that there was 
full range of motion with complaints of pain at the end range 
of flex and extension.  The examiner further noted that the 
x-ray findings supported a diagnosis of degenerative joint 
disease.  

The RO has applied Diagnostic Code 5257 to the veteran's 
right knee condition, which allows for a 10 percent 
disability rating with evidence of slight impairment to the 
knee because of recurrent subluxation or lateral instability.  
After having carefully reviewed the medical evidence, the 
Board finds that the veteran's consistent reports of her 
right knee "giving way" is consistent with Diagnostic Code 
5257.  

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See VAOPGCPREC 
23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Board finds that the veteran's knee disability, which is 
currently characterized by x-ray evidence of arthritis as 
well as complaints of instability, is also appropriately and 
separately rated with the application of a rating for 
arthritis under Diagnostic Code 5003 and associated 
diagnostic codes concerning limitation of knee motion.  There 
is no evidence that the arthritis is not associated with the 
service-connected knee disability.  

Schedular rating - Diagnostic Code 5257

The medical evidence of record, including the January 2005 
and the April 2004 VA examinations, identified little or no 
objective pathology associated with the veteran's right knee 
instability.  In February 1998, the examiner reported that 
the veteran had no history of instability.  More recently, 
the April 2004 VA examination noted that the veteran reported 
the right knee giving out for the "past 2-3 years," and 
that walking up stairs can cause the right knee to give out.  
In January 2005, the examiner reported that the veteran 
stated that she had fallen on several occasions because of 
her knee instability.  No specific medical findings were 
made, aside from

Under Diagnostic Code 5257, a 20 percent disability is 
warranted when instability of the knee is moderate, and a 10 
percent disability is warranted when instability is slight.  
The Board notes that "moderate" is defined as "of average 
or medium quantity, quality or extent."  See Webster's II 
New College Dictionary 11th Edition (2001) p. 704.  The word 
"slight" is defined as "small in size, degree or amount."  
Id at 1038. 

 In this case, there is no objective medical evidence of 
instability of the veteran's right knee.  All of the evidence 
is reported by the veteran.  The Board has no reason to doubt 
the veteran's veracity.  The veteran has not indicated that 
her knee is chronically unstable, or that it normally 
requiring a knee brace to prevent instability.  Based on a 
review of the evidence as a whole, the Board determines that 
the evidence does not demonstrate a moderate disability.  
Indeed, aside from complaints of occasional giving way, the 
knee appears to be stable.  This is consistent with slight 
disability, warranting the assignment of a 10 percent rating.

Schedular rating - Diagnostic Code 5003
 
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Diagnostic Codes 5260 and 
5261 pertain to limitation of motion of the knee.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application.
 
As noted above, 140 degrees flexion and 0 degrees of 
extension are considered the range of motion for a normal 
knee.  The April 2004 examination indicated flexion of 120 
degrees and full extension, and the January 2005 examination 
indicated a full range of motion with pain at the range 
extremes.  Under Diagnostic Code 5260, a flexion of the knee 
greater than 60 degrees is noncompensable.  There is no 
limitation of extension, and thus the veteran's knee is not 
compensable under Diagnostic Code 5261.  

Based on these findings, and the x-ray findings of arthritis, 
the Board concludes that a 10 percent disability evaluation 
is appropriate under Diagnostic Code 5003.  

The Board acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-04 (2004) that limitation of flexion and 
limitation of extension of the same leg may be must be rated 
separately, and that such precedent opinions are binding on 
the Board.  However, as discussed above limitation of both 
extension and flexion of the veteran's right knee is 
noncompensably disabling under the relevant Diagnostic Codes.  
Consequently, separate compensable ratings are not warranted.

DeLuca considerations

The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  

With respect to Diagnostic Code 5257, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply. See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

With respect to Diagnostic Code 5003, the evidence shows the 
veteran's subjective complaints of fatigue and allusions to 
lack of endurance.  The clinical evidence, however, does not 
objectively support a higher rating based upon these claims.  
Both compensation examiners, after noting the veteran's pain, 
found the veteran's disability unlimited by fatigue, 
weakness, lack or endurance, or lack of incoordination.  In 
particular, the April 2004 examiner identified no limitation 
due to pain, fatigue, weakness, or lack of endurance, and no 
lack of coordination.  The Board places great weight of 
probative value on this objective medical evidence.   

Extraschedular consideration

As before, the Board will consider the question of whether an 
extraschedular rating is appropriate regarding the veteran's 
claim for increased rating for her service-connected right 
knee disability.  See Bagwell v. Brown, 9 Vet. App. 157 
(1966).

The Board has not identified an exceptional or unusual 
disability picture, and neither has the veteran nor her 
representative.  The record does not show that the veteran 
has required any hospitalization for her right knee 
disability.  Indeed, it appears that the worst of the 
veteran's symptoms, giving way, occur relatively infrequently 
and do not impair the veteran functionally.  The April 2004 
examination report states that the condition did not result 
in any time lost from work.  There is no evidence that the 
veteran is occupationally impaired beyond the level 
contemplated in the assigned disability rating.  See Van 
Hoose v. Brown,
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is a recognition that industrial capabilities 
are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected right knee disability for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

For reasons and bases expressed above, the Board concludes 
that separate 10 percent ratings are assigned for the 
veteran's service-connected right knee disability under 
Diagnostic Codes 5257 and 5003.  To that extent, the appeal 
is allowed.

ORDER

 Entitlement to an increased rating for cervicitis is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5257 is denied. 

Entitlement to a separate disability evaluation of 10 percent 
for arthritis of the right knee is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


